Citation Nr: 1639424	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-00 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and I.C.



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service from October 1942 to October 1945.  He had an outstanding military career and was awarded a Distinguished Flying Cross and an Air Medal among his many awards and decorations.  He passed away in October 2009; the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in March 2014.  This matter was originally on appeal from a rating decisions dated in January 2010 and September 2011 of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  

In March 2013, the appellant testified at a videoconference hearing.  A transcript of that hearing is of record.  The Veterans Law Judge who conducted the hearing is no longer employed at the Board; the appellant was advised of this fact in August 2016, offered an additional hearing, and given 30 days to respond before the Board would assume that she did not want another hearing.  As there has been no response from the appellant, the Board will proceed.   

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The Board is cognizant of the fact that the case has been in adjudicative status for several years, and it has already been remanded in the past.  Consequently, the Board wishes to assure the appellant that it would not be remanding this case again unless it was essential for a full and fair adjudication of the claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded the case in March 2014 for additional development; specifically the Board directed that the Veteran's file be forwarded to an appropriate VA clinician for an opinion regarding the etiology of the factors that caused the Veteran's death.  The Board noted that the October 2009 Certificate of Death listed cardio-pulmonary arrest, bladder cancer, and brain cancer as the causes of death.  In addition, the Board directed that the clinician should provide an opinion as to whether the Veteran's service-connected PTSD contributed substantially or materially to his death, or combined to cause death, or aided or lent assistance in producing death.

In May 2014, a medical opinion was obtained by a VA clinician which determined that it was less likely than not that the Veteran's claimed PTSD was related to, caused and or aggravated his death from metastatic bladder cancer and that he was given appropriate and timely care.  The clinician noted that there was clear and abundant clinical evidence to support that the Veteran's PTSD was not a causal or contributory factor of the Veteran's death, i.e., that PTSD prevented him from proactively seeking medical care for his cancer, particularly early on and that he did not show any unwillingness to delay seeking timely treatment for his cancer.  

The appellant, through her representative, takes exception to the May 2014 medical opinion as it was rendered by a podiatrist and not by a psychiatric professional.  Thus, the Board finds that an additional opinion should be obtained by a psychiatric professional to determine if, in fact, the Veteran's PTSD contributed substantially or materially to his death, or combined to cause death, or aided or lent assistance in producing death.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  A VA psychologist or psychiatrist should be provided access to Virtual VA and VBMS for an opinion regarding the etiology of the factors that caused the Veteran's death, and the examiner must specify in the report that these records have been reviewed.  The examiner should provide an opinion as to whether it is as least as likely as that his service-connected PTSD contributed substantially or materially to his death, or combined to cause death, or aided or lent assistance in producing death.  The examiner must specifically address the arguments that the Veteran's PTSD caused him to delay seeking timely treatment for his cancer and also that PTSD itself led to cancer.
 
2.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




